Citation Nr: 0416488	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  00-19 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease as a residual of tobacco usage.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) as a residual of tobacco usage.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION

The veteran had active military service from November 1953 to 
August 1957.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

In August 2001 the veteran appeared at the RO and offered 
testimony in support of his claims before the undersigned 
Veterans Law Judge.  The transcript of the veteran's 
testimony has been associated with his claims file.

This case was previously before the Board and in November 
2003, following development of evidence by the Board pursuant 
to then existing authority granted by the provisions of 38 
C.F.R. § 19.9(a)(2) (2003), it was remanded to the RO for due 
process considerations.  The case has since been returned to 
the Board and is now ready for appellate review.


FINDINGS OF FACT

1.  No claim for service connection, formal or informal, for 
residuals of in service tobacco usage, including tobacco 
dependence and resulting coronary artery disease and COPD, 
was received by the RO prior to June 10, 1998.

2. The veteran's claim of entitlement to service connection 
for residuals of tobacco usage in service, including tobacco 
dependence and resulting coronary artery disease and COPD, 
was received by the RO on January 5, 2000.


CONCLUSION OF LAW

The claim of service connection coronary artery disease and 
COPD based upon the in-service use of tobacco products, 
received after June 9, 1998, lacks legal merit and 
entitlement under the law.  38 U.S.C.A. §  1103 (West 2002); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the recently enacted Veterans Claims 
Assistance Act (VCAA) of 2000 and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2003).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159(b) (2003).

However, the Board finds that further action in this case is 
not required to comply with the VCAA.  As discussed below, 
the appellant's claims lack legal merit and no further 
development of her claims would be beneficial or alter the 
outcome. Thus, in the circumstances of this case, a remand 
would serve no useful purpose. See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the claimant are to be avoided). 
Disposition of the appellant's claims at the present time is 
therefore appropriate.

Factual Background.

The veteran's service medical records are negative for any 
complaints, findings and/or diagnoses of coronary artery 
disease and/or COPD.  Clinical history obtained during a 
period of hospitalization beginning in June 1955 included the 
veteran's report that he consumes about 20 cigarettes a day.  
Physical examination in connection with this hospitalization 
included findings of bronchitic murmurs due to smoking.  An 
x-ray of the veteran's chest in June 1955 was interpreted to 
reveal normal lungs and heart.  On the veteran's June 1957 
medical examination for service separation a clinical 
evaluation of the heart and lungs found no abnormality.

On the veteran's initial VA examination in February 1963, he 
made no complaints referable to his heart or lungs.  X-ray of 
the chest revealed the lung fields to be clear and the heart 
to be normal in size and configuration.

VA outpatient treatment records compiled between May 1996 and 
June 1999 show that in June 1996 the veteran was evaluated 
and noted to have COPD by chest x-ray.  An EKG was 
interpreted to show an old myocardial infarction (MI) without 
any ischemia.  In August 1996 the veteran was entered into a 
VA smoking cessation program and was placed on a nicotine 
transdermal system.  Nicotine addiction and coronary artery 
disease with onset in 1987 were listed among his active 
medical problems by his VA clinicians in September 1996.  An 
ambulatory care outpatient note dated in May 1999 records 
that the veteran suffers from coronary artery disease status 
post MI in 1987 and 1989.  It was also noted that the veteran 
continues to smoke 1-1/2 packs per day and that he has COPD.

In a January 3, 2000 statement from the veteran, received at 
the RO on January 5, 2000, he claimed that his heart disease 
and lung problems were related to cigarettes which were 
introduced to him while he was on active duty.

Private medical records received in March 2000, show that the 
veteran was admitted to the Marlborough Hospital in February 
1987 for complaints of chest pain and on the second day of 
hospitalization was noted to have signs (creatine 
phosphokinase elevation) diagnostic of a MI.  Acute MI, 
uncertain location, diagnosed by enzymes was the diagnosis at 
discharge.

VA outpatient treatment records compiled between March 2000 
and May 2001 show further evaluation and treatment provided 
to the veteran for coronary artery disease and COPD.  It was 
noted in March 2000 that the veteran had mild COPD and was 
willing to try smoking cessation clinic again as well as use 
of a nicotine patch.  

At his hearing in August 2001 before the undersigned Veterans 
Law Judge the veteran said that when he entered the service 
in November 1953 he was introduced to smoking and that the 
Army provided him with cigarettes in his rations.  He said 
that presently he has problems breathing and uses three 
inhalers every four hours during the day.  He further 
testified that to his knowledge he experienced no symptoms of 
a breathing problem in service and that most of his 
respiratory problems started within the last year and a half.  
The veteran described his smoking history and said that he 
continues to smoke.  The veteran also testified as to his 
history of heart attacks in 1987 and 1989.

VA outpatient clinical records compiled between November 2001 
and July 2002 show continuing follow-up of evaluation and 
treatment for the veteran's COPD and a history of remote 
coronary artery disease.  It was noted in November 2001 that 
the veteran had started smoking again and was up to 1.5 packs 
per day. He reentered a smoking cessation class in January 
2002 and in May 2002 was noted to restart smoking and 
consuming one pack per day.  A subsequent entry in July 2002 
records that the veteran quit smoking on June 13, 2002.

In a letter dated in August 2002, A. W. F., M.D., stated that 
he evaluated the veteran that month and noted that the 
veteran had myocardial infarctions in 1987 and 1989.  He also 
noted that the veteran's past medical history was also 
significant for COPD secondary to smoking, which he recently 
discontinued in June 2002.  Following examination, Dr. F. 
stated that the veteran's history of myocardial infarctions 
was supported by EKG findings.  He added that the veteran's 
dyspnea on exertion could be due to ischemia, previous 
ischemic myocardial damage and lung disease.

Private medical records, received in April 2003, from the 
Clinton Hospital includes a September 2002 report of studies 
conducted in response to the veteran's complaints of 
shortness of breath. There were no clinical, 
electrocardiographic or scintigraphic evidence of ischemia.  
The veteran's previous MI was noted.  

Records received from the Social Security Administration in 
May 2003 include a summary of the veteran's hospitalization 
at the Hartford Memorial Hospital in June 1988 for complaints 
of chest pain.  This summary notes the veteran's coronary 
artery disease and history of acute MI in January 1987.  
During this hospitalization the veteran was found to have 
acute inferior wall MI and was placed in the intensive care 
unit.  Also included with these records is a report of an 
examination of the veteran, conducted in January 1994 by a 
private physician.  The diagnostic impressions on this 
examination were atherosclerotic coronary vascular disease 
and a probable element of COPD, likely related to a history 
of heavy tobacco use.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. §§ 1110, 1131. Service connection may 
also be granted for a chronic disease, i.e., cardiovascular- 
renal disease, which is manifested to a degree of 10 percent 
disabling within one year following the veteran's release 
from active duty. 38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

The Board notes in this regard that the United States 
Congress has passed legislation directly addressing veterans' 
claims seeking benefits for disability related to the use of 
tobacco. First, the "Transportation Equity Act for the 21st 
Century" (TEA 21), enacted as Subtitle B of Public Law No. 
105-178, § 8202, 112 Stat. 492, amended 38 U.S.C.A. §§ 1110 
and 1131, inserting language to prohibit the payment of VA 
compensation for disabilities attributable to a veteran's use 
of tobacco products in service.  That legislation was 
approved on June 9, 1998, and was made effective for all 
claims filed thereafter.  Then on July 22, 1998, the 
President signed the "Internal Revenue Service Restructuring 
and Reform Act of 1998" (IRS Reform Act), Public Law No. 105-
206, § 9014, 112 Stat. 865, which struck the provisions of 
the amendments made by section 8202 of the previous statute, 
and created a new 38 U.S.C.A. § 1103, which provides, in 
pertinent part:

(a) Notwithstanding any other provision of law, a veteran's 
disability or death shall not be considered to have resulted 
from personal injury suffered or disease contracted in the 
line of duty in the active military, naval, or air service 
for purposes of this title on the basis that it resulted from 
injury or disease attributable to the use of tobacco products 
by the veteran during the veteran's service.

Thus, new section 1103(a) bars an award of service connection 
for a disability arising after service (as in the present 
case) based upon a finding that such disability was caused by 
tobacco use during service.  It does not, however, preclude 
the establishment of service connection based upon a finding 
that a disease or injury (even if tobacco-related) became 
manifest or was aggravated during active service or became 
manifest to the requisite degree of disability during any 
applicable presumptive period specified in 38 U.S.C.A. §§ 
1112, 1116. See 38 U.S.C.A. § 1103(b).  By its terms, new 
section 1103 applies only to claims filed after June 9, 1998, 
and does not affect veterans and survivors currently 
receiving benefits and veterans and survivors who filed 
claims on or before June 9, 1998.

The evidence does not show the presence of heart disease or 
COPD during service or the manifestation of heart disease 
within one year following service nor is it contended 
otherwise.  The veteran's claim is made solely on the basis 
of cigarette smoking, which the veteran maintains began 
during service during service

The record shows that the veteran filed his initial claim, 
formal or informal, for compensation for tobacco-related 
disabilities in January 2000.  This claim is subsequent to 
the June 9, 1998, cut-off date for benefits for disability 
related to the use of tobacco in service.  Consequently, the 
bar to benefits for claims filed after June 9, 1998, pursuant 
to 38 U.S.C.A. § 1103(a), is applicable here.

The Board is sympathetic to the veteran's assertions, but 
when the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994). Under the circumstances of this case, the law is 
dispositive and the Board has no alternative but to deny the 
veteran's claim for lack of entitlement under the law, given 
that his claim was indisputably established as received after 
June 9, 1998. 38 U.S.C.A. § 1103 (West 2002).


ORDER

Service connection for coronary artery disease as a residual 
of tobacco usage is denied.

Service connection for chronic obstructive pulmonary disease 
(COPD) as a residual of tobacco usage is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



